Citation Nr: 9921694	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  99-13 856	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

This matter relating to attorney fees arises from a decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which resulted in an award of 
past-due benefits to the veteran.

By a decision dated in November 1996, the Board of Veterans' 
Appeals (Board), in part, denied a permanent and total rating 
for pension purposes.  The veteran appealed the Board's 
decision to the United States Court of Veterans  Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court).  The Court adopted the 
joint motion of the parties in February 1993 and remanded the 
case to the Board.  In a December 1995 Board decision, 
entitlement was established for a permanent and total 
disability rating for pension purposes.  The subsequent 
rating decision established an effective date of August 5, 
1988.  

By letters dated in May 1996 and May 1997, the RO notified 
the veteran and the attorney representing the veteran of the 
payment of past-due benefits and the referral of the file to 
the Board for a decision concerning the attorney's 
eligibility for payment of a fee for his services from the 20 
percent or past-due benefits withheld by the RO.  The 
question of whether such withheld benefits should be paid to 
the veteran's attorney is now before the Board.


FINDINGS OF FACT

1.  In a November 1990 decision, the Board denied entitlement 
to service connection for residuals of sunstroke, an 
increased rating for duodenal ulcer disease and a permanent 
and total disability rating for pension purposes.  

2.  A motion for reconsideration of the Board decision was 
submitted on behalf of the veteran by G. J. Mc. of the C & J. 
law firm in March 1991.  

3.  The veteran appealed his claim to the United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court).  

4.  By a joint motion in January 1993, the parties requested 
a remand of the November 1990 Board decision; this motion was 
signed by attorney W. M. H. for attorney P. M. C.  

5.  The Court granted the joint motion for remand in February 
1993, identifying P. H. C., Esq. and G. J. Mc., Esq. of the 
firm C & J. as the veteran's representatives.  

6.  A July 21, 1993 letter was received from W. M. H. of the 
C & J firm, showing that P. H. C. left the firm due to health 
problems and that she was no handling those cases.  

7.  A fee agreement between the veteran and the firm C. T. 
C., PC, and associate attorney including W. M. H. by name, 
was received in July 1993.  

8.  In August 1993, authorization was received for W. M. H. 
to represent the veteran before VA.  

9.  A fee agreement between the veteran and the firm C. T. 
C., PC and mentioning W. M. H. by name, indicates that the 
parties contracted to pay attorney fees out of past due 
benefits not to exceed 20 percent of the award to be paid by 
VA.  

10.  In December 1993, the Board remanded the veteran's case 
to the RO for additional development, based on its finding of 
new and material evidence with respect to the claim for 
service connection for a neuropsychiatric disorder, including 
organic brain syndrome and mental retardation, claimed as 
secondary to sunstroke, as well as for myocarditis, 
hypertension, rheumatoid arthritis, right inguinal hernia, 
low back disorder and an increased rating for duodenal ulcer 
disease and a permanent and total disability rating; W. M. H. 
was named as the representative.  

11.  In a December 1995 decision, the Board granted a 
permanent and total disability rating for pension purposes; 
by the same decision, the Board denied reopening the claim 
for service connection for neuropsychiatric disability, 
including organic brain syndrome and mental retardation 
claimed as residuals of sunstroke and myocarditis, 
hypertension, rheumatoid arthritis, right inguinal hernia, 
low back disorder, as well as denying an increased rating for 
duodenal ulcer disease; W. M. H. was identified as the 
veteran's representative before the Board.  

12.  The March 1996 rating decision reflects a grant of 
pension, effective August 5, 1988.  

13.  The RO in May 1997 issued a notice related to 
withholding a portion of the veteran's award for the 
attorney's fee, showing payment of nonservice-connected 
pension from December 1990.  

14.  W. M H. responded in June 1997, stating that he was 
willing to receive fees through December 1995, but questioned 
whether the beginning date should be August 5, 1988.  


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
and the Board may be executed have been met regarding the 
attorney's representation in the claim for entitlement to a 
permanent and total disability rating for pension purposes.  
38 U.S.C.A. § 5904(c) (West 1991 & Supp 1999); 38 C.F.R. 
§ 20.609(c) (1998).

2.  The criteria under which an attorney may be paid a fee 
for his service directly by VA from past-due benefits have 
been met for the period from August 5, 1988 through December 
6, 1995.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 38 
C.F.R. § 20.609(h) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background:

In a November 1990 decision, the Board denied entitlement to 
service connection for residuals of sunstroke, an increased 
rating for duodenal ulcer disease and for a permanent and 
total disability rating for pension purposes.  A motion for 
reconsideration of the Board's decision was submitted by G. 
J. Mc. of the C & J. law firm in March 1991.  This motion was 
denied and the veteran appealed his claim to the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court).  In a 
joint motion in January 1993, the parties agreed to remand 
the November 1990 Board decision; this motion was signed by 
attorney W. M. H. for attorney P. H. C.  In February 1993, 
the Court granted the joint motion for remand, identifying P. 
H. C., Esq. and G. J. Mc., Esq. of the C & J. firm as the 
veteran's representatives.  

W. M. H., of the C & J firm, submitted a July 21, 1993 letter 
showing that P. H. C. left the firm due to health problems 
and was not handling those cases.  A fee agreement between 
the veteran and the firm C. T. C., PC (formerly C & J), and 
including W. M. H. by name, was received in July 1993.  In 
August 1993, authorization was received for W. M. H. to 
represent the veteran before VA.  

A fee agreement between the veteran and the firm C. T. C., PC 
and an associate attorney, was received in November 1993.  
This agreement mentions W. M. H. by name and indicates that 
the parties contracted to pay attorney fees out of past due 
benefits not to exceed 20 percent of the award to be paid by 
VA.  

In December 1993, the Board remanded the veteran's case to 
the RO for additional development regarding the claims of new 
and material evidence with respect to the claim for service 
connection for a neuropsychiatric disorder, including organic 
brain syndrome and mental retardation, claimed as secondary 
to sunstroke, as well as for myocarditis, hypertension, 
rheumatoid arthritis, right inguinal hernia, a low back 
disorder and an increased rating for duodenal ulcer disease 
and a permanent and total disability rating; W. M. H. was 
named as the representative.  

In a December 1995 decision, the Board granted a permanent 
and total disability rating for pension purposes.  By the 
same decision, the Board denied reopening the claim for 
service connection for neuropsychiatric disability, including 
organic brain syndrome and mental retardation claimed as 
residuals of sunstroke and myocarditis, hypertension, 
rheumatoid arthritis, right inguinal hernia, a low back 
disorder, as well as denying an increased rating for duodenal 
ulcer disease; W. M. H. was identified as the veteran's 
representative before the Board.  The March 1996 rating 
decision reflects a grant of pension, effective August 5, 
1988.  

The RO in May 1997 issued a notice related to withholding a 
portion of the veteran's award for fee for the period 
December 1990 through December 1995.  W. M H. responded in 
June 1997, stating that he was willing to receive fee through 
December 1995, but questioned whether the beginning date 
should be August 5, 1988.  

Analysis

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c); 
38 C.F.R. § 20.609(c).  These criteria are:  1) promulgation 
by the Board of a final decision with respect to the issue or 
issues involved; 2) the NOD which preceded the Board decision 
with respect to the issue or issues involved was received by 
the RO on or after November 18, 1988; and 3) the attorney or 
agent must have been retained not later than one year 
following the date that the Board decision with respect to 
the issue or issues involved was promulgated.

Analysis:

In the veteran's case, the Board promulgated a decision in 
November 1990.  The notice of disagreement which preceded the 
Board's decision with respect to that issue is presumed to 
have been received on or after November 1988, inasmuch as 
Court assumed jurisdiction over the veteran's appeal from the 
Board's 1990 decision.  

One concern in this case pertains to whether the attorney, W. 
M. H., was retained within one year of the date of the 
Board's decision which disallowed entitlement to nonservice-
connected pension.  In this case it is clear that the 
claimant, attorney W. M. H., was not retained personally with 
in one year of the Board's December 1990 decision.  Instead, 
the agreement between attorney W. M. H. and the veteran was 
completed in July 1993.  The veteran was originally 
represented by G. J. Mc., who was an attorney at the firm C. 
& J.  However, the claimant, attorney W. M. H., is in the 
position to be considered a successor attorney.  

The requirement of pertaining to the retention of 
representation within one year will be considered to have 
been met with respect to all successor attorneys-at-law or 
agents acting in the continuous prosecution of the same 
matter if a predecessor was retained within the required time 
period.  38 C.F.R. § 20.609(c).  

In this case, the veteran had no representative at the time 
of the Board denial in November 1990.  As noted above, it is 
apparent that the veteran retained counsel within a year 
following the 1990 Board decision.  This is evident from the 
motion for reconsideration filed in March 1991 showing that 
G. J. Mc of the law firm C. & J. was representing the veteran 
in that matter.  The joint motion for remand executed in 
January 1993 shows that the veteran was represented before 
the Court by P. H. C., an attorney at C. & J.  

Only one representative can be recognized before VA.  A 
specific claim may be prosecuted at any one time by only one 
recognized organization, attorney, agent or other person 
properly designated to represent the appellant.  38 U.S.C. 
7105(b)(2); 38 C.F.R. Sec. 20.601.  Similarly, with respect 
to representation before the Court, Rule 46(d) of the Court's 
Rules of Practice and Procedure provides that appearances may 
not be made in the name of the law firm or other 
organization, and that, if a party is represented by more 
than one individual, one shall be designated as the 
representative of record for the purpose of receipt of papers 
sent by the Court and served by other parties. 

In essence, the veteran appears to have been represented by 
the law firm C. & J. since the March 1991 motion for 
reconsideration, although different attorneys with that firm 
have been listed as the representative at different times 
since then.  The veteran retained legal services within a 
year after the 1990 Board decision.  The veteran's claim was 
continuously prosecuted, as well.  As noted above, the 
claimant, attorney W. M. H., was the successor to attorney P. 
H. C., who represented the veteran before the Court in early 
1993.  A fee agreement was received from the claimant, W. M. 
H., in July 1993.  Although actual retention of W. M. H. was 
not within the one year period following a final Board 
decision, it is clear from the record that the predecessor(s) 
were retained in the required period and that the same matter 
was continuously prosecuted.  Consequently, the basic fee 
requirements have been satisfied.  

The fee agreement of November 1993 meets the requirements of 
38 U.S.C.A. § 5904(d) for payment of the attorney by VA from 
the past-due benefits awarded to the veteran.  Under 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), the following 
requirements must be met for VA to pay the attorney's fee 
from past-due benefits:  (1) a copy of a fee agreement is in 
the veteran's file; (2) past-due benefits are payable based 
on a favorable resolution of the issue or issues previously 
before the Board; (3) the total fee provided for in the 
agreement (excluding expenses) does not exceed 20 percent of 
past-due benefits; and (4) the amount of the fee must be 
contingent on whether or not the "matter" is resolved in a 
manner favorable to the claimant.

The Board concludes that the requirements of 38 U.S.C.A. § 
5904(d) and 38 C.F.R. § 20.609(h), for payment of the 
attorney's fee by VA from past-due benefits, are met 
concerning the past-due benefits resulting from the grant of 
a permanent and total disability rating for pensions 
purposes.  "Past-due benefits" is defined in 
38 C.F.R. § 20.609(h)(3) as consisting of a nonrecurring 
payment resulting from a benefit granted on appeal or awarded 
on the basis of a claim reopened after a denial by the Board 
or a lump sum representing recurring amounts which accrued 
between the effective date of the award or increase and the 
date of the decision implementing a grant of benefits after 
an initial denial by the Board.  

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the 
award, and the date of the Board's decision granting the 
benefit in December 1995.  

The effective date of the award of a permanent and total 
disability evaluation for pension purposes was set as August 
5, 1988, by rating decisions in March and August 1996.  By a 
March 1996 statement, the claimant was advised that veteran 
was entitled to receive a nonservice connected pension from 
August 5, 1988.  In a subsequent letter dated in May 1997, 
the claimant was advised that payment of the nonservice 
connected pension was effective December 1, 1990, that the 
amount of past-due benefits was $23,590.00, and that the 
attorney fees were 20 percent of the past due benefits which 
were $4,718.00.  

In June 1997, the claimant acknowledged receipt of the May 
1997 letter and reported that he was willing to have attorney 
fees calculated only through December 1995.  However, the 
attorney indicated that VA did not state why the period of 
past-due benefits did not begin from the date of August 5, 
1988, as stated earlier.  

Undisputedly, the end date of the period for past due 
benefits was December 1995 when the Board decision was 
promulgated.  What is under controversy is the date from 
which the past-due benefits should commence.  The period of 
past-due benefits begins from the effective date of the 
award, that is, from August 5, 1998.  Payment of pension 
benefits, however, apparently did not begin until 
December 1990.  Consequently, the amount of past-due benefits 
between August 1988 and November 1990 is apparently $0.  
Although the attorney is entitled to 20 percent of the past-
due benefits for the period August 5, 1998 through December 
6, 1995, this may differ from the amount withheld by the RO.  
Moreover, for the period from August 1988 through November 
1990, 20 percent of $0 would be $0.  If the past-due benefits 
are recalculated by the RO, the attorney would be entitled to 
20 percent of the past-due benefits paid from August 5, 1988 
through December 6, 1995. 

The attorney is entitled to payment of 20 percent of the 
amount accrued between August 5, 1988 and December 6, 1995.  
As noted above, this may differ from the amount withheld by 
the RO pending the Board's decision on the attorney's 
eligibility for payment.  As the fee totals no more than 20 
percent of past-due benefits, it is presumed reasonable in 
the absence of evidence to the contrary.  See 38 C.F.R. 
§ 20.609(f) (1998).



ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA is established.  The attorney 
should be paid 20 percent of past-due benefits awarded the 
veteran pursuant to the Board's December 6, 1995 decision, 
for the period from August 5, 1988 to December 6, 1995.  



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


